Title: Daniel Newell to James Madison, 9 December 1835
From: Newell, Daniel
To: Madison, James


                        
                            
                                Respectd Venerable Sir
                            
                            
                                
                                    Princeton
                                
                                Dec. 9th 1835.
                            
                        
                        
                        It gives me great pleasure to acknowledge your kind favour of this day, the payment of twenty doll: on your subscription to the Coll’g
                        We hope not to fail in our present struggle, but still are quite liable to—Yours, Sir With the
                            deepest Respect—
                        
                        
                        
                            
                                D. Newellfor the Col
                        
                    